DISCIPLINARY PROCEEDINGS
PER CURIAM.
On March 31, 1992, respondent, Randy Elkins, was convicted in federal court of three counts of willfully and knowingly making false statements to a bank for the purpose of influencing a loan decision in violation of 18 U.S.C. § 1014. On September 21,1992, as a result of the conviction, this court suspended respondent from the practice of law on an interim basis. Thereafter, respondent was formally charged with violation of Rules 8.4(b) and (c) of the Louisiana Rules of Professional Conduct.
The facts developed at the hearing indicated that respondent represented to Webster Bank & Trust that he owned certain real property in order to obtain loans from the bank. The property was actually owned by respondent’s brother. Although respondent timely repaid the loans, he was convicted of fraud as a result of the misrepresentations. In addition, respondent’s actions constituted “professional misconduct” under Rule 8.4 and the hearing committee recommended that respondent be suspended from the practice of law for a period of two years and six months, effective from the date of the interim suspension. A harsher penalty was not suggested because of the existence of several mitigating circumstances, including respondent’s exemplary candor to the committee and full restitution to the bank. The disciplinary board subsequently adopted the recommendation of the hearing committee.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be. adopted.
Accordingly, it is ordered that Randy El-kins be suspended from the practice of law for a period of two years and six months, said suspension effective from September 21, 1992. All costs of this proceeding are assessed to respondent.
DENNIS, J., not on panel.